DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jason Mueller on 3/12/2021.
	The application has been amended as follows:
Regarding Claims 1 and 21, the applicant has amended the claim as follow,
Claim 1:
In line 5-6, replace “a vehicle cabin or cockpit” with “a cabin or a cockpit of the vehicle”.
In line 9, replace “orientation” with “orientation relative to the vehicle”.
Claim 21:
In line 5-6, replace “a vehicle cabin or cockpit” with “a cabin or cockpit of the vehicle”.
In line 9, replace “orientation” with “orientation relative to the vehicle”.

In lines 9-11, delete “by manual or automatic determination of the geometric appearance of the one or more cameras in the three dimensional image”.


Allowable Subject Matter
Claims 1-2, 5-7, and 9-22 are allowed.
NOTE: the cameras, included in the three dimensional image scene, are located in the vehicle’s cabin.
3.          Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.		

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOLOMON G BEZUAYEHU whose telephone 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIM VU can be reached on 571-272-3859. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SOLOMON G BEZUAYEHU/          Primary Examiner, Art Unit 2666